Title: From George Washington to Richard Henry Lee, 18 May 1776
From: Washington, George
To: Lee, Richard Henry



My dear Sir
New York May 18th 1776

In great haste I write you a few lines to cover the Inclosed—they came in the manner you see them, and as explaind in Captn Langdens Letter to me—I hesitated sometime in determining whether I could, with propriety, select them from the rest considering in what manner they came to my hands, but as there are somethings in each which may serve to irritate I concluded it best to send not only the one directed to you but the other also (to Doctr Franklin) under cover to you as you may communicate, and secrete such parts as you like, I have no time to add—the necessity of vigorous exertions are too obvious to need any Stimulus from me. adieu my Dr Sir. I am most Affectionately Yr Obt

Go: Washington


P.S. Upon second thoughts, knowing that Doctr Franklin is in Canada, I send you a Copy only of the Letter to him (which I take to be from Doctr Lee) and the Original to the Doctro.

